MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Feb 13 2015, 8:12 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark E. Kamish                                            Gregory F. Zoeller
Baldwin Adams & Kamish                                    Attorney General of Indiana
Franklin, Indiana
                                                          Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Amanda Biggs,                                             February 13, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          53A05-1406-CR-295
        v.                                                Appeal from the Monroe Circuit
                                                          Court
                                                          Cause No. 53C02-1305-FA-504 and
State of Indiana,                                         53C02-1306-FC-508
Appellee-Plaintiff.                                       The Honorable Marc R. Kellams,
                                                          Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 1 of 7
                                             Case Summary
[1]   Amanda Biggs appeals her six-year sentence for one count of Class C felony

      robbery and one count of Class C felony forgery. We affirm.


                                                     Issue
[2]   The sole issue before us is whether Biggs’s sentence is inappropriate.


                                                     Facts
[3]   On or about February 22, 2013, Biggs filled in the amount of $2,500 on a check

      stolen from Guy Roberts. Biggs’s friend, Alisha White-Sipes, signed Roberts’s

      name on the bottom of the check and attempted to cash it, unsuccessfully.

      Biggs’s roommate at the time, Lindsey Huffman, also attempted to cash a

      second check stolen from Roberts and also was unsuccessful in doing so. It is

      unclear how the three women came into possession of Roberts’s checks.


[4]   On May 13, 2013, Biggs went to a hotel in Bloomington with the intent to

      engage in prostitution. Biggs was accompanied by a friend, Bennie Ferguson,

      for safety reasons. On the way to the hotel, Ferguson told Biggs that it would

      be easy to “hit a lick,” which Biggs understood to mean commit a robbery. Tr.

      p. 49. When Biggs arrived at the victim’s hotel room and the victim opened the

      door, both Biggs and Ferguson entered the room. Ferguson immediately put

      the victim in a headlock until he lost consciousness. Biggs then stole $300 in

      cash from the victim, while Ferguson stole two cell phones.




      Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 2 of 7
[5]   For these incidents the State charged Biggs with one count of Class A felony

      robbery, one count of Class C felony forgery, and one count of Class D felony

      theft. Ferguson was charged with Class A felony robbery, pled guilty to Class C

      felony robbery, and received a sentence of five years executed. White-Sipes was

      charged with Class D felony theft; the State entered into a deferred prosecution

      agreement with her, which eventually led to the charge being dismissed.

      Huffman was charged with Class C felony forgery and Class D felony theft; she

      pled guilty to Class D felony theft only and received a sentence of 365 days with

      361 days suspended.


[6]   Biggs and the State eventually entered into a plea agreement calling for her to

      plead guilty to Class C felony robbery and Class C felony forgery, with the

      sentences to be served concurrently. The plea agreement also provided for

      dismissal of other charges Biggs was facing for Class C misdemeanor driving

      without ever having received a license and Class D felony domestic battery.

      Biggs also agreed to pay restitution to the robbery victim, jointly and severally

      with Ferguson. After conducting a sentencing hearing, the trial court imposed

      a sentence of six years, with four years executed and two years suspended to

      probation, for each conviction, to be served concurrently as required by the plea

      agreement. Biggs now appeals.


                                                  Analysis
[7]   Biggs contends that her sentence is inappropriate under Indiana Appellate Rule

      7(B) in light of her character and the nature of the offenses. Although Rule 7(B)

      does not require us to be “extremely” deferential to a trial court’s sentencing
      Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 3 of 7
      decision, we still must give due consideration to that decision. Rutherford v.

      State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and

      recognize the unique perspective a trial court brings to its sentencing decisions.

      Id. “Additionally, a defendant bears the burden of persuading the appellate

      court that his or her sentence is inappropriate.” Id.


[8]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than

      the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. Whether a sentence is inappropriate

      ultimately turns on the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case. Id. at 1224. When reviewing the appropriateness of a sentence

      under Rule 7(B), we may consider all aspects of the penal consequences

      imposed by the trial court in sentencing the defendant, including whether a

      portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

      1025 (Ind. 2010). We also note that, although we need not compare the

      sentences of codefendants, we are not precluded from comparing sentences

      among those convicted of the same or similar crimes. Knight v. State, 930

      N.E.2d 20, 22 (Ind. 2010).




      Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 4 of 7
[9]    We first look at the nature of the offenses. Regarding the robbery, it resulted

       from Biggs’s intention to engage in prostitution with the victim. Even if, as

       Biggs claims, it was not her original intention to rob the victim, she still

       intended to engage in illegal activity with him. The victim lost consciousness;

       although there is no evidence he sustained any lasting injury, loss of

       consciousness by itself would have been sufficient to make the robbery a Class

       A felony, not just a Class C felony. See Ind. Code §§ 35-42-5-1 & 35-31.5-2-292

       (2013) (classifying robbery as a Class A felony if it results in “serious bodily

       injury” and including “unconsciousness” within definition of “serious bodily

       injury”). Unless a plea agreement requires a trial court to do so, and the plea

       agreement here did not, “it is not necessary for a trial court to turn a blind eye

       to the facts of the incident that brought the defendant before them” in the event

       the defendant agrees to plead guilty to a lesser charge. Bethea v. State, 983

       N.E.2d 1134, 1145 (Ind. 2013).


[10]   As for the forgery, it is unclear how Biggs or her cohorts came into possession

       of the stolen checks. Biggs’s sole act in the crime was to write in a dollar

       amount on one of the checks. It was White-Sipes and Huffman who actually

       forged signatures on the checks and attempted to cash them. Those attempts

       were unsuccessful and so resulted in no pecuniary harm to Roberts.


[11]   We now address Biggs’s character. She was twenty-one to twenty-two years

       old when she committed these offenses and had no prior criminal or juvenile

       history. Biggs also pled guilty, but she received a significant benefit from the



       Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 5 of 7
       plea in the reduction of the robbery charge from a Class A to a Class C felony

       and the dismissal of other pending charges.


[12]   After carefully considering Biggs’s character, the nature of the offenses, and the

       sentences received by her cohorts, we cannot say that her sentence is

       inappropriate. It is true that Biggs’s sentence for Class C felony forgery is much

       greater than the punishments received by White-Sipes and Huffman, with no

       evidence that Biggs’s character or conduct in relation to that offense was any

       worse than her cohorts. However, we reiterate that, in the end, we are

       analyzing Biggs’s aggregate sentence, not individual sentences. Because the

       forgery sentence is concurrent with the robbery sentence, it does not carry its

       own separate punitive weight. Unlike White-Sipes and Huffman, Biggs did

       commit that robbery within a relatively short time after committing the forgery.


[13]   As for the robbery, it was more egregious than a so-called “typical” Class C

       felony robbery because, as noted, the victim’s loss of consciousness could have

       supported a Class A felony conviction. Ferguson received a five-year executed

       sentence for his part in the crime. Although Biggs’s total sentence is one year

       longer than Ferguson’s, her executed time is one year less, which we take into

       account. Also, although Biggs asserts that Ferguson has a prior criminal

       history, while she does not, the record does not reveal what is contained in

       Ferguson’s record; we do not know the seriousness of that record. Biggs further

       was being sentenced simultaneously for two Class C felony convictions, while

       Ferguson was only sentenced for one such conviction. Based upon the record



       Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 6 of 7
       before us, we do not believe that Biggs’s sentence is disproportionate as

       compared to Ferguson’s.


                                                 Conclusion
[14]   We conclude that Biggs’s sentence is not inappropriate, and we affirm.


[15]   Affirmed.




       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A05-1406-CR-295 | February 13, 2015   Page 7 of 7